DETAILED ACTION
This action is in response to the communication filed on 03/25/2021.
After a thorough search and examination of the present application and in light of the prior art made of record, and applicant's amendment and remarks filed on 03/25/2021, the claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 01/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remarks
 	In view of the applicant amendment filed on 03/25/2021 all rejections have been withdrawn. 

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: 
 Any updated search did not lead to any prior art references that could have been reasonably combined to reject the invention of independent claims 1, 12 and 18. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZAM M CHEEMA whose telephone number is (571)270-1753.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AZAM M CHEEMA/Primary Examiner, Art Unit 2166